DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/12/2021 has been entered. Claim 1-15 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schroecker (PGPub # 20160063758), in view of Kaufman et al., hereafter Kaufman (PGPub #20040125103).
Regarding claim 1, Schroecker teaches an ultrasound imaging system comprising [An ultrasound imaging system (Fig. 1A, 1B; par. 0023)]:
an ultrasound probe configured to receive ultrasound echoes from a subject to image a volume of the subject [Probe with plurality of transducer elements […] The acquisition subsystem 120 may additionally include any other components configured for acquiring 3D medical imaging datasets from a patient. (par. 0023)];
a scan converter configured to generate a three dimensional data set from the ultrasound echoes [the processor 104 may include a central processing unit (CPU), a microprocessor, a graphics processing unit (GPU), or any other electronic component capable of processing data according to specific logical instructions (par. 0021)];
a volume renderer configured to calculate surface shading information of a surface of the 3D data set based, at least in part, on a location of a simulated light source relative to the 3D data set and render a two dimensional projection image of the 3D data set, the 2D projection image including the shading information [Having a processer that includes a GPU may advantageous for computation-intensive operations, such as volume-rendering large 3D medical imaging datasets (par. 0021). The 
and a user interface comprising: a display configured to display the 2D projection image [The display device 108 is communicatively connected to the processor 104 as well. The display device may include a monitor or display screen such as a monitor, an LCD screen, and LED screen, a projector, or any other device suitable for displaying a volume-rendered image (par. 0022)];
and an input device comprising a user input element configured to receive user input to position the simulated light source at a location [A user may adjust a parameter for at least two light sources based on a single control input entered through the user input 106 (Fig. 3; par. 0041; claim 5, 8, 16)].
Schroecker does not explicitly teach the simulated light source at a location within the 3D data set.
However, Kaufman teaches the simulated light source at a location within the 3D data set [a method for casting shadows of a volume dataset in relation to point light sources located both inside and outside [...] area light sources inside the volume dataset (par. 0029)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the claimed invention of Schroecker with the teachings of Kaufman and include a method of casting shadows of a 3D volume dataset by using an area light source inside the volume dataset. By doing so, one is able to scatter the rendering ray and resolve the specular component, as taught by Kaufman in [par. 0494]
Regarding claim 2, Schroecker teaches the imaging system, wherein the simulated light source is a multidirectional light source [Each of the light sources may be positioned at a different height with respect to the 3D medical imaging dataset 402 and the view direction 410 (Fig. 4, 7, 8, 9; par. 033)].
Regarding claim 3, Schroecker teaches the imaging system, wherein the surface represents a boundary between two different materials of the imaged volume [The intensities, opacities, and 
Regarding claim 4, Schroecker teaches the imaging system, wherein the volume renderer is configured to calculate first shading information responsive to an indication that the simulated light source is located at a given distance in front of the surface as perceived by a virtual observer and calculate second shading information different from the first shading information responsive to an indication that the simulated light source is located at the given distance behind the surface as perceived by the virtual observer [Volume-rendering includes accessing a 3D medical imaging dataset and generating a volume-rendered image from the 3D medical imaging dataset. Generating the volume-rendered image comprises calculating a shading for the volume-rendered image based on a first light source, a second light source, and a third light source. The second light source and the third light source are both positioned differently than the first light source. The method includes displaying the volume-rendered image (Fig. 4, 7, 8, 9; par. 0006)].
Regarding claim 5, Schroecker teaches the imaging system, wherein the user interface comprises a trackball, a touchpad, a touch screen, or a combination thereof, and wherein the user interface element is provided via the trackball, the touchpad, or the touchscreen [The user input 106 may include a trackball and one or more buttons according to an exemplary embodiment. However, according to other embodiments, the user input 106 may include one or more of a mouse, a track pad, a touch screen, rotary controls, or an assortment of hard or soft keys with defined or definable functions (par. 0022)].
Regarding claim 6, Schroecker teaches the imaging system, wherein the user input element comprises a GUI displayed on a touchscreen of the ultrasound system [The user input 106 may include one or more of a mouse, a track pad, a touch screen […] (par. 0022)],
and wherein the GUI comprises a visual cue of the simulated light source displayed in the 2D projection image along with the rendered 3D dataset [A schematic representation of an orientation 400 of multiple light sources and a 3D medical imaging dataset 402 that may be used to apply shading to a volume rendered image in accordance with an exemplary embodiment (Fig. 4, 7, 8, 9; par. 0032; claim 17, 20)],
and wherein the visual cue is movable, responsive to user input, to allow the user to dynamically change the location of the simulated light source in relation to the rendered 3D data set [The light navigator 700 includes a first light direction indicator 702, a second light direction indicator 704, a third light direction indicator 706, and a scale volume-rendering 720. The light navigator 700 may be displayed at the same time as the volume-rendered image 695 to allow the user to easily see where the light sources are positioned with respect to the scale volume-rendering 720. The light navigator 700 may also include a model of a solid 708 (par. 0043). The user may use the user input 106 to control the positions of the light direction indicators (702, 704, and 706). For example, the user may select one of the light direction indicators and then reposition that light direction indicator and/or adjust any of the other parameters associated with the light source represented by that particular light direction indicator (par. 0044)].
Regarding claim 7, Schroecker teaches the imaging system, wherein the volume renderer is configured to render a visual cue of the simulated light source in the 2D projection image [Volume-rendered images are typically 2D representations of a 3D medical imaging dataset (par. 0002). The light navigator 700 may be displayed at the same time as the volume-rendered image 695 to allow the user to easily see where the light sources are positioned with respect to the scale volume-rendering 720 (par. 0043)].
Regarding claim 9, Schroecker teaches the imaging system, wherein a size of the visual cue is based, at least in part, on a depth of the simulated light source in the 3D data set [The light direction 
Regarding claim 10, Schroecker teaches the imaging system, wherein the simulated light source comprises a plurality of simulated light sources [Generating the volume-rendered image comprises calculating a shading for the volume-rendered image based on a first light source, a second light source, and a third light source (par. 0006)].
Regarding claim 11, Schroecker teaches the imaging system, wherein the user input element is a first user input element, and wherein the input device comprises a second user input element configured to receive user input to set an intensity of the simulated light source [A table 600 showing an exemplary list of parameters that may be adjusted according to an embodiment. It should be appreciated that the parameters shown in the table 600 represent a non-limiting list and that the values shown for each parameter are merely exemplary (Fig. 6; par. 0037)].
Regarding claim 12, Schroecker teaches a method comprising: receiving a selection of a simulated light source for rendering a 2D projection image of a 3D data set, wherein the 3D data set is constructed from ultrasound echoes received from a volume of a subject [Probe with plurality of transducer elements […] The acquisition subsystem 120 may additionally include any other components configured for acquiring 3D medical imaging datasets from a patient. (par. 0023)];
receiving an indication, responsive to user input, of an in-plane position of the simulated light source in a plane corresponding to a projection plane of the 2D projection image [Volume-rendered 
determining a depth position of the simulated light source on an axis normal to the projection plane [The light direction indicators (702, 704, 706) may be modified to indicate other parameters such as intensity, color, or light type, just to name a few. For example, a size of a light direction indicator may be adjusted to show the intensity of the light. A color of the light direction indicator may be adjusted to show the color of the light source represented by the light direction indicator. Additionally, a representation of a light beam may be positioned with each light direction indicator to show the type of light beam emitted by the light source (Fig. 8; par. 0046)];
calculating surface shading information of a surface of the 3D data set based, at least in part, on the in-plane and depth positions [The processor 104 may compute the amount of light at positions corresponding to each of the pixels and apply standard shading methods based on the gradients and specific light direction (Fig. 1; par. 0028)];
and rendering the 2D projection image including the shading information on a display [The processor 124 controls the acquisition subsystem 120 to acquire one or more 3D medical imaging datasets. The processor 124 may then generate one or more volume-rendered images for display on the display device 128 based on the 3D medical imaging dataset (Fig 1B; par. 0025)].
Schroecker does not teach the simulated light source within the 3D data set.
However, Kaufman teaches the simulated light source within the 3D data set [a method for casting shadows of a volume dataset in relation to point light sources located both inside and outside [...] area light sources inside the volume dataset (par. 0029)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the claimed invention of Schroecker with the teachings of Kaufman and include a method 
Regarding claim 13, Schroecker teaches the method, further comprising after receiving the selection of the simulated light source, activating a visual cue of the simulated light source in the rendered 2D projection image [Volume-rendered images are typically 2D representations of a 3D medical imaging dataset (par. 0002). The light navigator 700 may be displayed at the same time as the volume-rendered image 695 to allow the user to easily see where the light sources are positioned with respect to the scale volume-rendering 720 (par. 0043)].
Claims 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schroecker in view of Kaufman as applied to claims 1 and 12 above, and further in view of Yoo et al., hereafter Yoo (PGPub # 20140192054).
Regarding claim 8, Schroecker does not explicitly teach the visual cue comprises an orb. However, Schroecker does teach the light direction indicators may be other shapes according to additional embodiments (par. 0048). However, Yoo teaches the determining of the characteristics of the light source may include determining at least one of a shape, size, and gradation effect of at least a partial surface of the object that is brightly shown by radiating light thereto from the light source (par. 0018). This is interpreted as also including an orb shaped visual cue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroecker to incorporate the teachings of Yoo and include the ability to change the visual cue to the shape of an orb. While the teachings of Schroecker and Yoo do not specifically state the visual cue comprises an orb, it would have been obvious to one of ordinary skill in the art that having the ability to change the visual cue to the shape of an orb will allow the user to change the simulated lighting parameters to allow the best view of the 3D image in a given situation. 
Regarding claim 14, Schroecker does not explicitly teach the visual cue comprises a halo. However, Schroecker does teach the light direction indicators may be other shapes according to additional embodiments (par. 0048). However, Yoo teaches the determining of the characteristics of the light source may include determining at least one of a shape, size, and gradation effect of at least a partial surface of the object that is brightly shown by radiating light thereto from the light source (par. 0018). This is interpreted as also including a halo shaped visual cue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schroecker to incorporate the teachings of Yoo and include the ability to change the visual cue to the shape of a halo. While the teachings of Schroecker and Yoo do not specifically state the visual cue comprises a halo, it would have been obvious to one of ordinary skill in the art that having the ability to change the visual cue to the shape of an halo will allow the user to change the simulated lighting parameters to allow the best view of the 3D image in a given situation. Additionally, claim 14 corresponds to solutions to non-technical problems and can therefore not substantiate an inventive step.
Regarding claim 15, Schroecker teaches the method, further comprising deactivating the visual cue and halo after the in-plane position has been received and the depth position has been determined [A table 600 showing an exemplary list of parameters that may be adjusted according to an embodiment. It should be appreciated that the parameters shown in the table 600 represent a non-limiting list and that the values shown for each parameter are merely exemplary (Fig. 6; par. 0037). This is interpreted as including the option to turn off the visual cue and halo in order to let the user better concentrate on the ultrasound picture].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793